DETAILED ACTION
Claims 1-6, 8, 9-15, and 17-23 are considered for examination. Claims 7, 8, and 16 are canceled. Claims 21-23 are new. Claims 1, 4, 5, 11, 14, 15, and 17-20 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive in full.
Most informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by the Examiner. 
In response to applicant's arguments under 35 U.S.C. §112(a), on page 10 that the provided amendments remedy all previous issues, The Office finds this argument persuasive in part. Dependent claims 3, 13, and 18 still require the description that the system automatically determine the repetitive action that the user is performing as set forth on pages 3-4 of the previous action which is not supported by the specification. Additionally, dependent claims 4, 14, 19, and 5, 15, and 20 still require the generic “adjustment” of the virtual character and the actions they are performing instead of merely changing the virtual character with another virtual character as in [0024] or selecting a different action from a stored set of actions. The generic adjustment of any characteristic of the virtual character or the action they are performing is not supported in the specification. All other issues under §112(a) are resolved. These rejections are adapted and maintained in the present rejection as described below.
In response to applicant's arguments under 35 U.S.C. §101 that claims 11 and 17 recite statutory subject matter, The Office finds this argument persuasive. The specification at ¶ [0063] provides an explicit definition that prevents the broadest reasonable interpretation of these claims including transitory media. The rejection is withdrawn herein.
In response to applicant's arguments under 35 U.S.C. §101 on page 11-17 that the claims recite patent eligible subject matter, The Office finds this argument non-persuasive. As previously noted, the claims embody the human analog wherein a teacher interacts with an autistic student using some form of 
The mere utilization of a computer system to display and animate the virtual character is seen to merely use a computer as a tool for automating the aforementioned judicial exception under MPPE §2106.05(f). The claims do not represent an improvement to computer technology as they do not solve a problem limited to a technical field, or improve the functioning of a computer itself. Traditional educational settings also have the problem of losing student interest and the human analog provided is one example used to retain student engagement and deliver educational content. Inclusion of additional details which differentiate the claims from the embodied judicial exception or integrate the claims into a practical application through the use of devices specific to the computerized implementation under §2106.05(b) is suggested. For at least these reasons the rejection under §101 is adapted and maintained herein.
In response to applicant's arguments under 35 U.S.C. §103 that the provided rejections overcome the art of record, The Office finds this argument persuasive. No art rejection is provided in the present rejection.
Additionally, OFFICIAL NOTICE was taken in the previous Office Action dated 10/9/2020 that both the concepts and advantages of using machine learning to alter a virtual character based on user preferences were old and well known and expected in the art at the time the invention was made. Since the Applicant did not traverse the officially noticed facts by specifically pointing out supposed errors, the officially noticed facts taken in the rejection dated 10/9/2020 are now considered admitted prior art. See MPEP § 2144.03(C) and particularly Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.").
Additionally, OFFICIAL NOTICE was taken in the previous Office Action dated 10/9/2020 that both the concepts and advantages of using machine learning to alter a virtual character based on user reactions were old and well known and expected in the art at the time the invention was made. Since the Applicant did not traverse the officially noticed facts by specifically pointing out supposed errors, the officially noticed facts taken in the rejection dated 10/9/2020 are now considered admitted prior art. See MPEP § 2144.03(C) and particularly Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.").
Additionally, OFFICIAL NOTICE was taken in the previous Office Action dated 10/9/2020 that both the concepts and advantages of comparing reactions of the entity to a history of entity reactions utilizing machine learning to track learning progress of the entity were old and well known and expected in the art at the time the invention was made. Since the Applicant did not traverse the officially noticed facts by specifically pointing out supposed errors, the officially noticed facts taken in the rejection dated 10/9/2020 are now considered admitted prior art. See MPEP § 2144.03(C) and particularly Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.").
Additionally, OFFICIAL NOTICE was taken in the previous Office Action dated 10/9/2020 that both the concepts and advantages of identifying a set of video images corresponding to the determined activity of the entity using machine learning were old and well known and expected in the art at the time the invention was made. Since the Applicant did not traverse the officially noticed facts by specifically pointing out supposed errors, the officially noticed facts taken in the rejection dated 10/9/2020 are now considered admitted prior art. See MPEP § 2144.03(C) and particularly Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.").
Additionally, OFFICIAL NOTICE was taken in the previous Office Action dated 10/9/2020 that both the concepts and advantages of identifying a set of video images corresponding to the determined activity of the entity using machine learning were old and well known and expected in the art at the time the invention was made. Since the Applicant did not traverse the officially noticed facts by specifically pointing out supposed errors, the officially noticed facts taken in the rejection dated 10/9/2020 are now considered admitted prior art. See MPEP § 2144.03(C) and particularly Chevenard, 139 F.2d at 713, 60 
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 13, 18, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for automatically “capturing, via at least one sensing device, one or more items from a group of images and sounds of the entity during performance of the activity; and analyzing, via the at least one processor, the captured one or more items to determine the activity performed by the entity”. Examples in the specification are detailed in ¶ [0028], [0034]-[0036], wherein keywords associated with a .
Claims 4, 14, 19, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for “adjusting, via the at least one processor, performed activities of the virtual character until detection of a positive mental state of the entity”. Examples in the specification are detailed in ¶ [0017], [0022], [0024], [0025], and [0032] wherein various stored actions are iterated through and the user’s mental state is assessed until the positive state is detected, however support for all possible types of activity adjustments (e.g., varying action paths, action speed, etc.) is not provided in the specification. To remedy such issue, examiner suggests removing such limitations from the claims, stating that the virtual character performs a different activity of a set of stored activities instead of “adjusting”, or pointing to the paragraphs of the specification which adequately disclose all possible ways of adjusting a virtual character using machine learning of preferences of the entity in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
Claims 5, 15, 20, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for “adjusting, via the at least one processor, the virtual character and corresponding activity performed by the virtual character”. Examples in the specification are detailed in ¶ [0017], [0022], [0024], [0025], and [0032] wherein characters/actions are iterated through and the user’s mental state is assed, however support for generic “adjusting” of the virtual character based upon user preferences, and all possible types of .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8, 9-15, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 11, and 17 recites an abstract idea of a teacher teaching a user suffering from autism or other behavioral conditions to remain engaged while consuming content which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
a method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to interact[ing] with a user with a behavioral state, the method comprising wherein a teacher interacts with a student with autism: 
determining, via the at least one processor, an activity performed by an entity with a behavioral state wherein the teacher determines an activity being perform by the student, such as a fidget or gesture; 
generating and displaying, via the at least one processor, a virtual character corresponding to the entity and performing the determined activity of the entity, wherein the determined activity is provided by a caretaker of the entity, and wherein the determined activity comprises a repetitive action wherein the teacher draws a flipbook of a character performing the activity the student is performing, utilizes a puppet to perform the activity, or they themselves perform the activity perhaps in costume. Wherein the teacher receives this information from a caretaker of the student; 
detecting, via the at least one processor, a mental state of the entity responsive to the virtual character wherein the teacher identifies if the student is interested by the flipbook, puppet, or teacher’s performance; and 
in response to detection of a positive mental state of the entity, providing, via the at least one processor, one or more natural language terms selected form a predetermined lesson plan to the entity corresponding to the activity performed by the virtual character, wherein the virtual character is animated to present the one or more natural language terms to the entity wherein if the student is interested, the teacher flips through pages of another flipbook showing the character asking the user to say a word indicating the action they are perform, or wherein this is done by the use of the puppet, or by the teacher in costume directly.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a diagnostic interaction of a teacher teaching information to a student with a behavioral condition, and (2) the mental process a teacher takes to determine provide such teaching information to said student. That is, other than reciting a  method, “in a data processing system comprising at least one processor and at least one memory”, and steps done “via the at least one processor”, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to teach information to a student with a behavioral condition, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claim 11, which has explicit, additional limitations when compared to claims 1 and 17, merely recites "a computer system comprising one or more computer processors and one or more TLI Communications. The claimed display of virtual characters (on a user interface) is seen conventional as per Ameranth, TLI Communications, and Affinity Labs V. Amazon and as described in [0058] of the specification. Furthermore, to the extent to which the application claims that the processor performs the claimed method steps represents the mere utilization of a computer for its based functionality under Bancorp Services v. Sun Life, 687 F.3d 1266, 1278. The description that the virtual character is animated to present the one or more natural language terms is admitted as conventional based on the specification at [0025], which relies upon the well-known and routine nature of such feature for proper written description support and officially noted as conventional by the Examiner herein. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation, which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 2-10 simply further exemplify aspects of the abstract teacher assessment methods and mental processes performed therein. Claim 2 represents the teacher identifying the activity performed by the student; claim 3 requires the use of camera analysis to determine the activity performed by the user, previously officially noted as conventional and as described in ¶ [0028], [0034]-[0036], which appears to rely upon the well-known nature of such features for proper written description support; claims 4 and 5 involve the teacher changing the virtual character or action until it captures the user’s attention using a sensor and the user 
Examiner’s Note
No art rejection is provided for claims 1-6, 8, 9-15, and 17-23.
















Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited. These include references related to the independent and dependent claim features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf